IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMAL BYRD,                               :   No. 5 EAP 2014
                                          :
                    Appellant             :   Appeal from the Order of the
                                          :   Commonwealth Court entered on
                                          :   November 21, 2013 at No. 443 MD 2013
             v.                           :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                    Appellee              :


                                       ORDER


PER CURIAM
      AND NOW, this 18th day of August, 2014, the Order of the Commonwealth Court

is hereby AFFIRMED, without prejudice to any right Appellant may have, pursuant to

Fajohn v. Com., Dep’t of Corrections, 692 A.2d 1067 (Pa. 1997), to seek modification of

his sentence nunc pro tunc in the Philadelphia County Court of Common Pleas.